Citation Nr: 0601257	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-15 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for the veteran's post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from November 1965 to November 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which established 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 30 percent evaluation for that disability.  In 
December 2005, the veteran was afforded a video hearing 
before the undersigned Veterans Law Judge.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provide a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as entitlement 
to an initial evaluation in excess of 30 percent for the 
veteran's PTSD.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issue is styled.  

For the reasons and bases addressed below, an initial 70 
percent evaluation for the veteran's PTSD is GRANTED.  


FINDING OF FACT

The veteran's PTSD has been shown to be manifested by no more 
than occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood; an inability to establish and maintain 
effective relationships; and a Global Assessment of 
Functioning score of 45.  



CONCLUSION OF LAW

The criteria for an initial 70 percent evaluation for the 
veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 
3.326(a), 4.7, 4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim, the Board observes that the RO issued VCAA 
notices to the veteran in June 2002, December 2003,  and 
April 2005 which informed him of the evidence needed to 
support his claim; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  The 
June 2002 VCAA notice was issued to the veteran prior to the 
March 2003 rating decision from which the instant appeal 
arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran was 
afforded a video hearing before the undersigned Veterans Law 
Judge.  The hearing transcript is of record.  There remains 
no issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Given the favorable resolution below, the Board 
finds that appellate review of the veteran's claim would not 
constitute prejudicial error.  

II.  Historical Review

The veteran's service medical records indicate that he served 
with the Marine Corps in the Republic of Vietnam.  He 
sustained multiple significant shell and shrapnel wounds for 
which he was awarded two Purple Heart medals.  

The report of a January 2003 VA examination for compensation 
purposes conveys that he was diagnosed with PTSD.  The VA 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 48.  In March 2003, the RO established service 
connection for PTSD and assigned a 30 percent evaluation for 
that disability.  


III.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  A 30 percent 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although the 
individual is generally functioning satisfactorily with 
routine behavior and normal self-care and conversation) due 
to symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most 


areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2005).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  

At the January 2003 VA examination for compensation purposes, 
the veteran complained of Vietnam War-related intrusive 
thoughts and nightmares; irritability; poor temper control; 
employment, marital, and legal difficulties associated with 
his "temper problems;" social isolation; hypervigilance; 
and an exaggerated startle response.  The VA examiner 
observed that the veteran was alert and oriented times three.  
On mental status examination, the veteran exhibited a "bit 
labile" affect; tearfulness; normal memory, concentration, 
and speech; and no evidence of hallucinations, delusions, a 
thought disorder, or suicidal or homicidal ideation.  The 
veteran was diagnosed with PTSD with moderate symptoms.  A 
GAF score of 48 was advanced.  



A July 2003 VA mental health clinic treatment note states 
that the veteran complained of Vietnam War-related intrusive 
thoughts and nightmares; irritability; anger; suspiciousness; 
being "on guard;" emotional detachment; and decreased 
interest in social activities.  He reported that he worked 
full time as a heavy equipment operator and had discontinued 
his prescribed medication due to its side effects.  On mental 
status examination, the veteran was oriented times three and 
exhibited a "somewhat labile" affect; an "okay" mood; 
organized, coherent, and goal-directed thought processes; 
fair to poor insight and judgment; and no suicidal or 
homicidal thoughts.  A GAF of 59 was advanced.  

In his November 2003 notice of disagreement, the veteran 
advanced that an evaluation in excess of 30 percent was 
warranted for his PTSD given his inability to maintain 
relationships with others and the medications which he was 
required to take to control his psychiatric symptomatology.  

A December 2003 VA treatment record states that the veteran 
was upset with his co-workers and upper managers about how 
their company was run.  He acknowledged that he was able to 
talk with his immediate supervisor about his problems.  The 
veteran reported that while his prescribed medication had 
decreased his symptoms, it also caused him to "have no 
emotions any more."  He was suspicious and mistrustful of 
people in general.  On mental status examination, the veteran 
was noted to have just come from work and to exhibit a 
constricted affect with appropriate smiles; an "okay" mood; 
and no suicidal or homicidal ideation.  

An undated written statement from D. H. M., received in 
August 2004 notes that he was the veteran's friend.  He 
described the veteran as a loner who was reclusive; 
withdrawn; easily irritated; and liked to work alone.  D. H. 
M., believed that the veteran's psychiatric symptomatology 
was progressively increasing in severity.  

An August 2004 written statement from J. C., the veteran's 
supervisor, indicates that he had worked with the veteran for 
approximately 25 years.  While acknowledging that he was a 
hard worker, the veteran's supervisor stated that the 


veteran was often barely on time or late to work; "distant 
and aloof" while dealing with co-workers; and occasionally 
voiced inappropriate or untimely opinions.  

At an August 2004 VA examination for compensation purposes, 
the veteran complained of Vietnam War-related intrusive 
thoughts and nightmares; difficulty controlling his temper; 
distrust of and emotional detachment from others; 
hypervigilance; and an exaggerated startle response.  He 
reported that while he was still employed on a full time 
basis, he no longer cared whether he was late for work.  The 
examiner noted that the veteran was alert and oriented times 
three.  On examination, the veteran exhibited a "lost" 
mood; normal speech; and no evidence of a thought disorder or 
suicidal or homicidal ideation.  A GAF score of 45 was 
advanced.  The VA psychologist commented that:

It is this writer's opinion that the 
veteran does have PTSD with moderate 
symptoms.  ...  That being said, the 
veteran was not able to produce any 
evidence to support his claim that his 
functioning had worsened since his last 
evaluation.  

A June 2005 VA treatment record states that the veteran 
complained of Vietnam War-related intrusive thoughts and 
dreams; associated sleep impairment; social isolation; and 
occasional suicidal thoughts.  He clarified that he was 
"bummed out."  On mental status examination, the veteran 
exhibited an "even, restricted, inappropriate, and stable" 
affect; an "OK" mood;" fair insight; fair to poor judgment 
"based on confrontation with supervisor and angry 
outbursts;" and no current suicidal or homicidal ideation, 
intent, or plan.  A GAF score of 60 was advanced.  

At the December 2005 video hearing before the undersigned 
Veterans Law Judge, the veteran testified that his PTSD 
symptomatology had caused him to be late to work on a daily 
basis; necessitated that his supervisor counsel him about his 
interaction with his co-workers several times a month; and 
resulted in domestic difficulties and social isolation from 
family; friends; and others.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's PTSD has consistently been shown to be 
manifested principally by Vietnam War-related intrusive 
thoughts; irritability, poor temper control; an impaired 
ability to interact with his supervisors, co-workers, family, 
and others.  While the veteran has been able to maintain 
employment, his supervisor has indicated that his behavior 
was rapidly declining.  Examining VA psychiatric and 
psychological personnel have advanced GAF scores of between 
45 and 60.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
41 and 50 denotes serious symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  A score 
of between 55 and 60 rating indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

The Board acknowledges that the veteran has been able to 
maintain long-term full time employment albeit with 
significant and apparently progressively increasing 
difficulty.  In light of the preceding authorities, the Board 
finds that the veteran's service-connected psychiatric 
disability picture most closely approximates the criteria for 
a 70 percent evaluation under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 due to occupational and social 
impairment with deficiencies in most areas.  38 C.F.R. § 4.7 
(2005).  In the absence of evidence of total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, an 
intermittent inability to perform activities of daily living, 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name, the Board 
concludes that a 70 percent evaluation and no more is 
warranted for the veteran's PTSD during the entire appeal 
period at issue.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 
9411 (2005).  


ORDER

An initial 70 percent evaluation for the veteran's PTSD is 
GRANTED subject to the laws and regulations governing the 
award of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


